   8:19-cr-00390-LSC-SMB Doc # 31 Filed: 05/15/20 Page 1 of 1 - Page ID # 42



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:19CR390

       vs.
                                                                     ORDER
FELIPE HERNANDEZ MOLINA,

                     Defendant.



       THIS MATTER is before the court on the motion of Michael F. Maloney to withdraw as
counsel for the defendant, Felipe Hernandez Molina (Filing No. 30). Donald L. Schense has filed
an entry of appearance as retained counsel for Felipe Hernandez Molina. Therefore, Michael F.
Maloney’s motion to withdraw (Filing No. 30) will be granted.
       Michael F. Maloney shall forthwith provide Donald L. Schense any discovery materials
provided to the defendant by the government and any such other materials obtained by Mr.
Maloney which are material to Felipe Hernandez Molina’s defense.
       The clerk shall provide a copy of this order to Donald L. Schense.
       IT IS SO ORDERED.

       Dated this 15th day of May, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
